DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 107993868 (hereinafter referred to as ‘868).
Regarding claim 1, ‘868 teaches a luminous key, comprising: 
a key cap (keycap 106), comprises a body, an extension part, and a light exiting part (see abstract produces scattering with directive keycap by perforate, see background “producing key light emitting”), wherein the extension part is disposed at a periphery of the body, and the light exiting part is disposed on the body (dependent on the character illuminated); 
a bottom plate (bottom plate 102), having a through hole (first perforate 120); 
a first circuit component (circuits 114, 116), having a first layer (114), a second layer (circuit board 116) and a light emitting unit (led 118), wherein the first layer is disposed on the second layer, the light emitting unit is disposed between the first layer and the second layer (see fig. 3), and the light emitting unit is corresponding to the through hole (see fig. 3); 
a second circuit component (triggering switch 122), disposed between the key cap and the bottom plate; 
a lifting structure (elevating mechanism 108), disposed between the key cap and the bottom plate; and 

an elastic part (elastic body 110), disposed between the keycap (106) and the second circuit component (116) wherein the plurality of light adjusting structures are disposed at an upper surface of the first layer (112 disposed directly on 114) and the first layer (114) is disposed between the light adjusting structures (112) and the light emitting unit (118), or the plurality of light adjusting structures are disposed and fixed on the second circuit component.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘868 in view of Lin (U.S. 2019/0228932) 
Alternatively, ‘868 teaches a luminous key, comprising: 
a key cap (keycap 106), comprises a body, an extension part, and a light exiting part (see abstract produces scattering with directive keycap by perforate, see background “producing key light emitting”), wherein the extension part is disposed at a periphery of the body, and the light exiting part is disposed on the body (dependent on the character illuminated); 
a bottom plate (bottom plate 102), having a through hole (first perforate 120); 
a first circuit component (circuit structure 116 and LED), having second layer (circuit board 116) and a light emitting unit (led 118), and the light emitting unit is corresponding to the through hole (see fig. 3); 
a second circuit component (triggering switch 122), disposed between the key cap and the bottom plate; 
a lifting structure (elevating mechanism 108), disposed between the key cap and the bottom plate; and 
a plurality of light adjusting structures (diffusion particles 112), defining a light adjusting region, wherein an orthographic projection of the light adjusting region towards the second layer covers at least a portion of the light emitting unit (see fig. 3, 112 covers 118), wherein a range of an orthographic projection of the first layer (114) towards the second layer (116) is greater than a range of the orthographic projection of the light adjusting region towards the second layer (see fig. 3, 114 is much larger than 112); and
an elastic part (elastic body 110), disposed between the keycap (106) and the second circuit component (116) wherein the plurality of light adjusting structures are disposed at an upper surface of the first layer (112 disposed directly on 114) and the first layer (114) is disposed between the light adjusting structures (112) and the light emitting unit (118), or the plurality of light adjusting structures are disposed and fixed on the second circuit component.

‘868 does not teach that the first circuit component has a first layer, wherein the first layer is disposed on the second layer, the light emitting unit is disposed between the first layer and the second layer,  and that the plurality of light adjusting structures are disposed at an upper surface of the first layer and the first layer is disposed between the light adjusting structures and the light emitting unit or the  plurality of light adjusting structures are disposed and fixed on the second circuit component. 
Lin teaches that the first circuit component has a first layer (see fig. 3 flexible film layer 411), wherein the first layer is disposed on the second layer, the light emitting unit is disposed between the first layer and the second layer (see fig. 3).
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used the flexible film layer of Lin to cover the LED circuit board of ‘868’ to protect the circuit board (see p. 0020), as is known in the art. 
The resulting structure teaches that the plurality of light adjusting structures (112 of ‘868’) are disposed at an upper surface of the first layer (disposed above 411 of Lin) and the first layer is disposed between the light adjusting structures and the light emitting unit (see fig. 3 of ‘868 and fig. 3 of Lin) or the plurality of light adjusting structures are disposed and fixed on the second circuit component.
Regarding claim 6, ‘868 teaches that the second layer has a first surface and a second surface which are opposite to each other (LED circuit board 116), the light emitting unit is disposed on the first surface (see fig. 3 of ‘868 and fig. 3 of Lin), and an opaque material is disposed on the second surface (opaque circuit board 116, as is standard in the art).
The Examiner notes that most circuit boards are opaque (unless stated otherwise). The Examiner finds that the integration of the opaque material into the circuit board itself reads on the claim. I.e. circuit boards are made of a plurality of layers, all of which are usually opaque. The Examiner states that the limitation “an opaque material is disposed on the second surface” appears to have no functional purpose. I.e. the circuit board of the current application is not recited as being transparent, so the light blocking materials of a lower surface that does not receive light has no function. The Examiner therefore finds the structure noncritical, as is supported by the specification. The Examiner suggests either further detailing the function or the structure of the second layer to give the structure weight. 
Regarding the separation of the circuit board into more than two pieces, the claimed limitation of a structure into separable pieces does not render the claimed invention nonobvious over the prior art if there are any desirable reasons to make the structure separable. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349. 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin and ‘868 in view of Gurol (U.S. 4,423,299). 
Regarding claim 2, Lin does not teach that the plurality of light adjusting structures is a plurality of screen dot structures, and the thicknesses of the plurality of screen dot structures are in a range from 3 microns to 30 microns.

It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used screen dot structures as taught by Gurol to diffuse the light of Lin as screen dot structures are very cheap to manufacture and employ and are a well known  diffusing structure in the art, i.e. the art is well established and an equivalent diffusing structure. 
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin and ‘868 in view of Chiang (U.S. 2019/0172662).
Regarding claim 5, Lin does not teach that the orthographic projection of the light exiting part towards the second layer does not cover the light emitting unit.
Chiang teaches that the orthographic projection of the light exiting part (1115) towards the second layer does not cover the light emitting unit (see fig. 3, light emitting unit is 171). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used an offset transparent portion with respect to the light source to enable less direct light to be emitted, i.e. to prevent some characters from being overly illuminated or glaring, especially compared to other characters. Additionally, the Examiner finds that the offset light emitting portion would depend entirely on the character used on the key. 
The Examiner notes that Lin is not specific on the location of the light exiting part, i.e. the symbol being illuminated, however Lin shows a clear example (see fig. 3), that indicates the light exiting part is not arranged directly over the light emitting unit. The Examiner finds that in a standard keyboard this arrangement would naturally happen. Regardless, Chiang teaches specifically offsetting the characters to prevent direct emission of light, thereby reducing glare and dazzle as described. 
The Examiner notes that Chiang, among other references in 103 rejections of the claims, teaches a different input mechanism, i.e. a dome mechanism in place of a hinge mechanism. The Examiner notes that the structures are not compatible together but well known variants of different key inputs, and both being usable with the light emitting structure and housing of Lin. I.e. although not stated, one of ordinary skill in the art would find it obvious to use either a hinged or dome input device dependent on the application and need of the structure as both are well known equivalents in the art. The invention is directed primarily to the base structure and the lighting structure. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin and ‘868 in view of Pan (U.S. 2019/0122835). 
Regarding claim 7, Lin and ‘868 does not teach that the first surface (top surface of 410) has a concave part, and the light emitting unit is disposed in the concave part.
Pan teaches that the first surface has a concave part (see fig. 4, circuit board 14) and that light emitting unit is disposed in the concave part (light element 16). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a concave structure as taught by Pan in to insert the light source of ‘868 to protect the light source and prevent the operation of the key mechanism being moved by the light source. Additionally such structure can be utilized to reduce the thickness of the keyboard. 
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin and ‘868 in view of Goldberg (U.S. 2019/0056794). 
Regarding claim 8, Lin and ‘868 does not teach further comprising: 
a frame body, disposed on the second circuit component (116), wherein when the luminous key is not pressed, the distance between a bottom surface of the extension part (106) and the second circuit component is less than or equal to the thickness of the frame body.
Goldberg teaches a frame body (key assembly 108), disposed on the second circuit component (sensing membrane 136); wherein when the luminous key is not pressed, the distance between a bottom surface of the extension part and the second circuit component is less than or equal to the thickness of the frame body (see fig. 3).
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a low travel keyboard as taught by Goldberg in the 
Regarding claim 9, ‘868 teaches that the light emitting unit is located in an orthographic projection range of the elastic part towards the second layer (see fig. 1, overlays).
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Lin is now relied upon only as a secondary reference that teaches a multilayer circuit with a protective film.

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570.  The examiner can normally be reached on 8-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew J. Peerce/Primary Examiner, Art Unit 2875